*783
CONCURRING OPINION

Justice SAYLOR.
Similar to the expression of Madame Justice Todd, I have reservations about treating the letter agreement executed by Appellant and Appellee Peter Notaro as something less than a contract. Indeed, if Appellant had attempted to repudiate its commitment and deny employment to No-taro without good cause, the letter agreement would seem to me to be sufficient to give rise to a cause of action for breach.1 For these reasons, I view the result in this case less as a close application of the law associated with pre-contractual agreements and more as a movement away from the approach to restrictive covenants reflected in George W. Kistler, Inc. v. O’Brien, 464 Pa. 475, 347 A.2d 311 (1975)

. There is a wealth of discussion in the literature concerning pre-contractual agreements and the difficulty inherent in determining, temporally, when the parties consider themselves to be bound. See, e.g., 1 Williston On Contracts § 4:11 (4th ed. 2012); Browning Jeffries, Preliminary Negotiations or Binding Obligations? A Framework for Determining the Intent of the Parties, 48 Gonz. L. Rev. 1 (2012-2013).